Citation Nr: 1531022	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to increased ratings for depressive disorder and posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to April 7, 2008; 50 percent from April 7, 2008 to August 18, 2011; and 70 percent from August 18, 2011 to January 26, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to November 1975, from September to November 1980, from January to April 1993, and from April to July 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Los Angeles, California RO, which in pertinent part continued a 30 percent rating for depressive disorder.  An interim [September 2013] rating decision recharacterized the disability as depressive disorder and PTSD, and granted a 50 percent rating effective April 7, 2008, and a 70 percent rating effective August 18, 2011.  An interim [June 2015] rating decision granted a 100 percent rating effective January 26, 2015.  [The period of January 26, 2015 to the present, during which the disability is rated 100 percent, is not before the Board.]

The issue of an increased rating for peripheral vestibular disorder has been raised by the record in an April 2015 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file reveals a February 2010 letter from the Social Security Administration (SSA) stating that she had been awarded disability benefits with an onset date of January 16, 2008.  The letter stated that she was to receive an award notice and additional information from their payment center.  However, copies of the SSA decision and underlying medical records have not been secured for the record, and no additional documentation from SSA is included in the claims file.  As the SSA letter does not indicate upon what disability/disabilities the Veteran's benefits are based, it is unclear whether the SSA records are pertinent to the matter on appeal.  VA should attempt to obtain the outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of its determination on the Veteran's claim for SSA disability benefits, as well as copies of the medical records on which the determination was based.  If such records are unavailable, note such in the file. 

2.  Thereafter, readjudicate the Veteran's claim with consideration of all evidence since the most recent statement of the case.  If the benefit remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







